Filed 9/18/20 P. v. Henry CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR

 THE PEOPLE,
             Plaintiff and Respondent,                                 A159396
                            v.                                         (Solano County
 ROBERT HENRY,                                                         Super. Ct. No. FCR333123)
             Defendant and Appellant.

                                       MEMORANDUM OPINION1
         In October 2017, Robert Henry filed in the trial court a petition for a
writ of habeas corpus. The petition states Henry is serving a sentence of life
imprisonment without the possibility of parole, imposed after he was
convicted in 1986 of first degree murder with special circumstances. The
petition alleges that newly discovered evidence entitles Henry to habeas
relief. (See Pen. Code, § 1473, subd. (b)(3).)
         After proceedings that included a multi-day evidentiary hearing, the
trial court denied Henry’s habeas petition in December 2019. Henry filed a
notice of appeal, initiating the present appeal (A159396). Henry’s appointed
appellate counsel filed a brief pursuant to People v. Wende (1979) 25 Cal.3d



       We resolve this case by memorandum opinion because it raises no
         1

substantial issue of fact or law. (California Standards of Judicial
Administration, § 8.1.)

                                                               1
436 (Wende) asking this court to conduct an independent review of the record
to determine if there are arguable appellate issues. In the Wende brief and
counsel’s accompanying declaration, counsel states he has written to Henry,
notifying him that he may file a supplemental brief within 30 days. Henry
has not filed a supplemental brief.
      “[I]n noncapital cases, if the superior court denies a petition for a writ
of habeas corpus, the petitioner has no statutory right to appeal. Instead, the
petitioner must file a new, original petition, generally in the Court of
Appeal.”2 (Robinson v. Lewis (2020) 9 Cal. 5th 883, 895.) Because the present
appeal purports to challenge an order that is not appealable, we shall dismiss
the appeal.
                                 DISPOSITION
      The appeal is dismissed.
                                                  STREETER, Acting P. J.
WE CONCUR:

TUCHER, J.
BROWN, J




      2 We note that Henry has recently filed a habeas petition in this court
(A160596), represented by the same appellate counsel who represents him in
this appeal. That petition refers to the present appeal (challenging the trial
court’s denial of habeas relief ) and states: “Having determined that the
Superior Court’s denial of habeas corpus relief was not an appealable order,
petitioner’s current counsel began investigating the basis for the instant
habeas corpus petition.” In that habeas proceeding, this court has ordered
that a preliminary opposition to the petition be filed, and that the petition be
considered together with a different appeal filed by Henry (A158921), which
is currently being briefed.

                                        2